 

Exhibit 10.19g

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

REQUIRED GROUP AGENT ACTION NO. 8

This REQUIRED GROUP AGENT ACTION NO. 8 (this “Action”), dated as of October 23,
2015 (the “Effective Date”), is entered into by and among Megalodon Solar, LLC,
a Delaware limited liability company (the “Borrower”), Bank of America, N.A., as
the Administrative Agent (the “Administrative Agent”) and each of Bank of
America, N.A. (“BA Agent”), Credit Suisse AG, New York Branch (“CS Agent”),
Deutsche Bank AG, New York Branch (“DB Agent”), ING Capital LLC (“ING Agent”)
and KeyBank National Association (“KB Agent”, and collectively with BA Agent, CS
Agent, DB Agent and ING Agent, the “Group Agents”), as Group Agents party to the
Loan Agreement, dated as of May 4, 2015 (as amended, the “Loan Agreement”), by
and among the Borrower, the Administrative Agent, the Collateral Agent, the
Group Agents, the Lenders and the other parties from time to time party
thereto.  As used in this Action, capitalized terms which are not defined herein
shall have the meanings ascribed to such terms in the Loan Agreement.

A.  The Borrower delivered a Borrowing Base Certificate on October 22, 2015 (the
“October Certificate”);

B.  The October Certificate indicated that a Subject Fund Sweep Event had
occurred for the [***] Subject Fund as of the date of the October Certificate
(the “Applicable Subject Fund Sweep Event”);

C.  The Borrower has requested that the Required Group Agents consent and agree
that, notwithstanding anything in the Loan Agreement to the contrary, that the
Applicable Subject Fund Sweep Event (and the events and circumstances giving
rise to such Applicable Subject Fund Sweep Event) be deemed not to constitute a
Subject Fund Sweep Event (the “Consent”);

D.  The Required Group Agents are willing to approve the Consent on the terms
and subject to the conditions set forth in this Action; and

E.  Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1.  Consents to the Loan Agreement.  Subject to the satisfaction of the
condition precedent described in Section 2 hereof, the Administrative Agent and
the Required Group Agents hereby approve the Consent.

Section 2.  Condition Precedent.  This Action shall be effective upon the
receipt by the Administrative Agent of counterparts of this Action, executed and
delivered by each of the other parties hereto.

Section 3.  Reference to and Effect on Financing Documents. Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any of the other Secured Parties, or shall alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in each of the Loan Agreement and any other
Financing Document. This Action shall also constitute a “Financing Document” for
all purposes of the Loan Agreement and the other Financing Documents.

Section 4.  Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction), 10.14 (Successors and Assigns) and
10.16 (Binding Effect; Counterparts) of the Loan Agreement are hereby
incorporated by reference herein, mutatis mutandis.

Required Group Agent Action No. 8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 5.  Expenses. The Borrower agrees to reimburse the Administrative Agent
in accordance with Section 10.4(b) of the Loan Agreement for its reasonable and
documented out-of-pocket expenses in connection with this Action, including
reasonable and documented fees and out-of-pocket expenses of legal counsel.

Section 6.  Construction. The rules of interpretation specified in Section 1.2
of the Loan Agreement also apply to this Action, mutatis mutandis.

[Signature Pages Follow]

 

 

2

Required Group Agent Action No. 8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

 

 

 

MEGALODON SOLAR, LLC,
as the Borrower

 

 

 

 

 

 

 

 

By:

/s/ Brad Buss

 

 

 

Name:

Brad Buss

 

 

 

Title:

Chief Financial Officer

BANK OF AMERICA, N.A.,

as a Group Agent

 

 

 

 

 

 

 

 

By:

/s/ Bradley Liebmann

 

 

 

Name:

Bradley Liebmann

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

 

 

 

 

 

 

 

By:

/s/ Erin McCutcheon

 

 

 

Name:

Erin McCutcheon

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

/s/ Patrick J. Hart

 

 

 

Name:

Patrick J. Hart

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Group Agent

 

 

 

 

 

 

 

 

By:

/s/ Vanessa Lamort de Gail

 

 

 

Name:

Vanessa Lamort de Gail

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Bhaswar Chatterjee

 

 

 

Name:

Bhaswar Chatterjee

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

ING CAPITAL, LLC,

as a Group Agent

 

 

 

 

 

 

 

 

By:

/s/ Erwin Thomet

 

 

 

Name:

Erwin Thomet

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Thomas Cantello

 

 

 

Name:

Thomas Cantello

 

 

 

Title:

Director

 

 

 

[Signature Page to Required Group Agent Action No. 8]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as a Group Agent

 

 

 

 

 

 

 

 

By:

/s/ Benjamin C. Cooper

 

 

 

Name:

Benjamin C. Cooper

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

as the Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

 

 

Name:

Mollie S. Canup

 

 

 

Title:

Vice President

 

 

 

 

[Signature Page to Required Group Agent Action No. 8]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.